DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 07/19/2019, Claims 1-12 have been cancelled, and Claims 13-34 are pending.

Terminal Disclaimer
The terminal disclaimers filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 10,307,153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 13-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Varela (US PGPub 2010/0094356), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 13, 29, and 33, which recite, inter alia "wherein said fixation plate is located at the distal end of said threaded shaft and is spaced from said screw head".  The novelty of this invention is that the claimed configuration provides a self-centering and self-deploying mechanism for controlling the alignment, orientation and/or centering of the bone fastener as it moves distally through the shaft of an insertion tool.
The closest prior arts of record, Varela, teaches a bone screw system similar to that of Claims 13, 29, 33, however Varela does not disclose that the fixation plate is spaced apart from the screw head. Varela teaches that the fixation plate mates with the screw head when the fixation plate is located at the distal end of the insertion tool.  
Because none of the prior art documents of record teach a bone screw system as recited in Claims 13, 29, and 33 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 13, 29, and 33 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771